DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 11/03/2020.
Currently, claims 1-20 are examined as below.
Priority
Applicant has claimed for foreign priority based on an application filed in China with WIPO on 05/04/2018. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/085644 application as required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 11/03/2020. The IDS has been considered.
Claim Objections
Claims 1, 4, 7, 10, 13 and 18 are objected to because of the following informalities: 
	Regarding claim 1, in line 2, there appears to be a typo, where “a boarder” should read “a border.”
	Regarding claim 4, in line 5, “multiple lens part” appears to be in plural form and therefore it should read “multiple lens parts.”
	Regarding claim 7, in line 5, “multiple lens part” appears to be in plural form and therefore it should read “multiple lens parts.”
	Regarding claim 10:
In line 4, there appears to be a typo, where “a boarder” should read “a border.”
In line 4, a comma or a semicolon is missing after “a support frame installed in the border.”
Regarding claim 13, in line 5, “multiple lens part” appears to be in plural form and therefore it should read “multiple lens parts.”
Regarding claim 18:
In line 4, there appears to be a typo, where “a boarder” should read “a border.”
In line 4, a comma or a semicolon is missing after “a support frame installed in the border.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite, because:
	First, it is unclear whether the limitation “multiple horizontal trenches” in the same horizontal trenches as recited earlier in the claim. The limitation will be interpreted as the same horizontal trenches.
	Second, it is unclear whether the limitation “multiple vertical trenches” is the same vertical trenches as recited earlier in the same. The limitation will be interpreted as the same vertical trenches.	
	Claim 5 is indefinite, because it is unclear whether the limitation “two or more display modules” is the same display modules as recited earlier in the claim. The limitation will be interpreted as the same display modules.
	Claim 7 is indefinite, because:
	First, it is unclear whether the limitation “multiple horizontal trenches” in the same horizontal trenches as recited earlier in the claim. The limitation will be interpreted as the same horizontal trenches.
	Second, it is unclear whether the limitation “multiple vertical trenches” is the same vertical trenches as recited earlier in the same. The limitation will be interpreted as the same vertical trenches.	
	Claim 9 is indefinite, because it is unclear whether the limitation “two or more display screens” is the same display screens as recited earlier in the claim. The limitation will be interpreted as the same display screens.
	Claim 13 is indefinite, because:
	First, it is unclear whether the limitation “multiple horizontal trenches” in the same horizontal trenches as recited earlier in the claim. The limitation will be interpreted as the same horizontal trenches.
	Second, it is unclear whether the limitation “multiple vertical trenches” is the same vertical trenches as recited earlier in the same. The limitation will be interpreted as the same vertical trenches.
	Claim 14 is indefinite, because it is unclear whether the limitation “two or more display modules” is the same display modules as recited earlier in the claim. The limitation will be interpreted as the same display modules.
	Independent claim 18 is indefinite, because:
	First, it is unclear whether the limitation “two or more display screens” is the same display screens as recited earlier in the claim. The limitation will be interpreted as the same display screens.
	Second, it is unclear whether the limitation “two or more display modules” is the same display modules as recited earlier in the claim. The limitation will be interpreted as the same display modules.
Note the dependent claims 6-9, 15-17 and 19-20 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,169,632 B1 to Kurtenbach et al. (“Kurtenbach”).


    PNG
    media_image1.png
    731
    466
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    753
    507
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    484
    606
    media_image3.png
    Greyscale

Regarding independent claim 1, Kurtenbach in Figs. 1-3, 7 and Annotated Figs. 1-2 teaches a display module 10 (col. 2, ln. 64-67, display system 10), comprising: 
a frame 12 (col. 2, ln. 65-66) module mounting panel 12) comprising a boarder 12B (Annotated Figs. 1-2, edge/peripheral structure of panel 12) and a support frame 12S (Annotated Figs. 1-2, inner structure of panel 12) installed in the border 12B; and 
multiple display unit boards 14a-14n (col. 2, ln. 64-67, modular display panels 14a-14n) assembled and installed on the frame 12 to a display surface 14a-14n (Fig. 1, surface comprising panels 14a-14n); 
each said display unit board 14a-14n comprising: 
a circuit board 18 (Fig. 3 & col. 3, ln. 50-58, a printed circuit board 18 for each display panel) having a front side installed on the border 12B and the support frame 12S (Figs. 1-3 & Annotated Figs. 1-2), and a back side (Fig. 3); and 
multiple pixel points 20a-20n (Fig. 3 & col. 3, ln. 53-58, LED pixels 20a-20n) installed on the front side and each including at least one LED chip (Fig. 7 & col. 3, ln. 53-58, each LED pixel 20a-20n comprises LEDs).
Regarding claim 2, Kurtenbach in Figs. 1-2 and Annotated Figs. 1-2 further teaches the support frame 12S is of a criss-cross structure (Annotated Figs. 1-2) and coordinates with the border 12B to form multiple installation frames 12F (Annotated Figs. 1-2, and a periphery of the circuit board 18 of each said display unit board 14a-14n is bonded to one said installation frame 12F (Fig. 3 & Annotated Figs. 1-2).
Regarding claim 4, Kurtenbach in Figs. 3-4, 7 and 13 further teaches each said display unit board 14a-14n further comprises a packaging layer 30, 122-129 (Figs. 4, 13, col. 4, ln. 8-10 & col. 7, ln. 18-21, rear panel 30 and walls 122-129 on the rear panel 30) which covers the circuit board 18 to package (i.e. to combine) the multiple pixel points 20a-20n (Figs. 3-4, 7, col. 3, 50-67 & col. 4, ln. 8-14 & ln. 1-43), wherein: 
the packaging layer 30, 122-129 is formed with vertical and horizontal trenches (Figs. 4 & 13, spaces between walls 122-129 of adjacent pixel lenses 32a-32n create vertical and horizontal recesses/trenches) which divide the packaging layer 30, 122-129 into multiple lens part 32a-32n (col. 4, ln. 10, pixel lenses 32a-32n) spaced apart from one another (Figs. 4 & 13), every two adjacent said pixel points 32a-32n are spaced apart from each other by one said trench (Figs. 4 & 13), and each said lens part 32a-32n corresponds to one said pixel point 20a-20n (Figs. 4, 7, 13, col. 4, ln. 8-14 & ln. 20-27, pixel points 20a-20n and pixel lenses 32a-32n are aligned); 
the packaging layer 30, 122-129 is formed with multiple horizontal trenches, and each said horizontal trench is disposed between two adjacent said pixel points 20a-20n (Figs. 3-4, 7 & 13, since pixel lenses 32a-32n and pixel points 20a-20n are aligned, trenches between pixel lenses 32a-32n are between corresponding pixel points 20a-20n); or 
the packaging layer 30, 122-129 is formed with multiple vertical trenches, and each said vertical trench is disposed between two adjacent said pixel points 20a-20n (Figs. 3-4, 7 & 13, since pixel lenses 32a-32n and pixel points 20a-20n are aligned, trenches between pixel lenses 32a-32n is between corresponding pixel points 20a-20n).
Regarding independent claim 10, Kurtenbach in Figs. 1-3, 7 and Annotated Figs. 1-2 teaches a display module 10 (col. 2, ln. 64-67, display system 10), comprising multiple display unit boards 14a-14n (col. 2, ln. 64-67, modular display panels 14a-14n) arranged in sequence, a frame 12 (col. 2, ln. 65-66) and a back cover 13 (col. 3, ln. 3-5, waterproof closure), wherein the multiple display unit boards 14a-14n are assembled and installed on the frame 12 to form a display surface 14a-14n (Fig. 1, surface comprising panels 14a-14n), and the frame 12 is installed on the back cover 13 (Fig. 1); 
the frame 12 comprises a boarder 12B (Annotated Figs. 1-2, edge/peripheral structure of panel 12) and a support frame 12S (Annotated Figs. 1-2, inner structure of panel 12) installed in the border 12B 
each said display unit board 14a-14n comprises a circuit board 18 (Fig. 3 & col. 3, ln. 50-58, a printed circuit board 18 for each display panel) and multiple pixel points 20a-20n (Fig. 3 & col. 3, ln. 53-58, LED pixels 20a-20n) installed on a front side of the circuit board 18 (Figs. 1-3, 7 & Annotated Figs. 1-2), wherein a back side of the circuit board 18 is installed on the border 12B and the support frame 12S (Figs. 2-3 & col. 3, ln. 53-56, the back side of the circuit board 18 on the housing 16 is installed on the frame 12), and each said pixel point 20a-20n includes at least one LED chip (Fig. 7 & col. 3, ln. 53-58, each LED pixel 20a-20n comprises LEDs).
Regarding claim 11, Kurtenbach in Figs. 1-2 and Annotated Figs. 1-2 further teaches the support frame 12S is of a criss-cross structure (Annotated Figs. 1-2) and coordinates with the border 12B to form multiple installation frames 12F (Annotated Figs. 1-2, and a periphery of the circuit board 18 of each said display unit board 14a-14n is bonded to one said installation frame 12F (Fig. 3 & Annotated Figs. 1-2).
Regarding claim 13, Kurtenbach in Figs. 3-4, 7 and 13 further teaches each said display unit board 14a-14n further comprises a packaging layer 30, 122-129 (Figs. 4, 13, col. 4, ln. 8-10 & col. 7, ln. 18-21, rear panel 30 and walls 122-129 on the rear panel 30) which covers the circuit board 18 to package (i.e. to combine) the multiple pixel points 20a-20n (Figs. 3-4, 7, col. 3, 50-67 & col. 4, ln. 8-14 & ln. 1-43), wherein: 
the packaging layer 30, 122-129 is formed with vertical and horizontal trenches (Figs. 4 & 13, spaces between walls 122-129 of adjacent pixel lenses 32a-32n create vertical and horizontal recesses/trenches) which divide the packaging layer 30, 122-129 into multiple lens part 32a-32n (col. 4, ln. 10, pixel lenses 32a-32n) spaced apart from one another (Figs. 4 & 13), every two adjacent said pixel points 32a-32n are spaced apart from each other by one said trench (Figs. 4 & 13), and each said lens part 32a-32n corresponds to one said pixel point 20a-20n (Figs. 4, 7, 13, col. 4, ln. 8-14 & ln. 20-27, pixel points 20a-20n and pixel lenses 32a-32n are aligned); 
the packaging layer 30, 122-129 is formed with multiple horizontal trenches, and each said horizontal trench is disposed between two adjacent said pixel points 20a-20n (Figs. 3-4, 7 & 13, since pixel lenses 32a-32n and pixel points 20a-20n are aligned, trenches between pixel lenses 32a-32n is between corresponding pixel points 20a-20n); or 
the packaging layer 30, 122-129 is formed with multiple vertical trenches, and each said vertical trench is disposed between two adjacent said pixel points 20a-20n (Figs. 3-4, 7 & 13, since pixel lenses 32a-32n and pixel points 20a-20n are aligned, trenches between pixel lenses 32a-32n is between corresponding pixel points 20a-20n).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7-9, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtenbach in view of Chinese Patent Publication No. 104141862 (“CN862”).
Regarding claim 5, Kurtenbach teaches the display module 100 according to claim 1.
	However, Kurtenbach does not explicitly disclose a display screen, comprising a bottom case and display modules installed in the bottom case, wherein two or more display modules are assembled to form a display surface.
	CN862 recognizes a need for simple installation, convenient maintenance and elegant appearance of an LED display (page 2). CN862 satisfies the need by providing a display screen (Fig. 4 & page 3, screen formed by all of LED display screens 202), comprising a bottom case 206 (Fig. 4 & page 3, cover body 206) and display modules 202 (Fig. 4 & page 3, LED display screens 202) installed in the bottom case 206 (Fig. 4), wherein two or more display modules 202 (page 3, LED display screens 202) are assembled to form a display surface 202 (Fig. 4, & page 4, surface of all LED display screens).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the display module taught by Kurtenbach with the display screen structure taught by CN862, so as to satisfy the need for simple installation, convenient maintenance and elegant appearance of an LED display.
Regarding claim 7, Kurtenbach in Figs. 3-4, 7 and 13 further teaches each said display unit board 14a-14n further comprises a packaging layer 30, 122-129 (Figs. 4, 13, col. 4, ln. 8-10 & col. 7, ln. 18-21, rear panel 30 and walls 122-129 on the rear panel 30) which covers the circuit board 18 to package (i.e. to combine) the multiple pixel points 20a-20n (Figs. 3-4, 7, col. 3, 50-67 & col. 4, ln. 8-14 & ln. 1-43), wherein: 
the packaging layer 30, 122-129 is formed with vertical and horizontal trenches (Figs. 4 & 13, spaces between walls 122-129 of adjacent pixel lenses 32a-32n create vertical and horizontal recesses/trenches) which divide the packaging layer 30, 122-129 into multiple lens part 32a-32n (col. 4, ln. 10, pixel lenses 32a-32n) spaced apart from one another (Figs. 4 & 13), every two adjacent said pixel points 32a-32n are spaced apart from each other by one said trench (Figs. 4 & 13), and each said lens part 32a-32n corresponds to one said pixel point 20a-20n (Figs. 4, 7, 13, col. 4, ln. 8-14 & ln. 20-27, pixel points 20a-20n and pixel lenses 32a-32n are aligned); 
the packaging layer 30, 122-129 is formed with multiple horizontal trenches, and each said horizontal trench is disposed between two adjacent said pixel points 20a-20n (Figs. 3-4, 7 & 13, since pixel lenses 32a-32n and pixel points 20a-20n are aligned, trenches between pixel lenses 32a-32n is between corresponding pixel points 20a-20n); or 
the packaging layer 30, 122-129 is formed with multiple vertical trenches, and each said vertical trench is disposed between two adjacent said pixel points 20a-20n (Figs. 3-4, 7 & 13, since pixel lenses 32a-32n and pixel points 20a-20n are aligned, trenches between pixel lenses 32a-32n is between corresponding pixel points 20a-20n).
Regarding claim 8, Kurtenbach in Figs. 1-2 and Annotated Figs. 1-2 further teaches the support frame 12S is of a criss-cross structure (Annotated Figs. 1-2) and coordinates with the border 12B to form multiple installation frames 12F (Annotated Figs. 1-2, and a periphery of the circuit board 18 of each said display unit board 14a-14n is bonded to one said installation frame 12F (Fig. 3 & Annotated Figs. 1-2).
Regarding claim 9, the combination of Kurtenbach and CN862 further teaches a display system (CN862: Fig. 5), comprising a support 102 (CN862: page 3, first supporting rod 102) and display screens 202 (CN862: page 3, LED display screens 202) installed on the support 102, two or more display screens 202 (CN862: page 3, LED display screens 202) being assembled to form a display surface (CN862: Fig. 4), wherein each said display screen 202 is the display screen 202 according to claim 5.
Regarding claim 14, Kurtenbach teaches the display module according to claim 10.
	However, Kurtenbach does not explicitly disclose a display screen, comprising a box and display modules installed on the box, wherein two or more display modules are assembled to form a display surface.
	CN862 recognizes a need for simple installation, convenient maintenance and elegant appearance of an LED display (page 2). CN862 satisfies the need by providing a display screen (Fig. 4 & page 3, screen formed by all of LED display screens 202), comprising a box 206 (Fig. 4 & page 3, cover body 206) and display modules 202 (Fig. 4 & page 3, LED display screens 202) installed on the box 206, wherein two or more display modules 202 (page 3, LED display screens 202) are assembled to form a display surface 202 (Fig. 4 & page 4, surface of all LED display screens 202).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the display module taught by Kurtenbach with the display screen structure taught by CN862, so as to satisfy the need for simple installation, convenient maintenance and elegant appearance of an LED display.
Regarding claim 15, the combination of Kurtenbach and CN862 (Fig. 1) further teaches a power module 300 (CN862: Fig. 1 & page 4, power module 300) separably installed on the box 206 (Figs. 1 & 4, box 206 is a part of display module 200), wherein the power module 300 comprises a shell (CN862: Fig. 1, rectangular exterior structure of 302) and a first power unit 302 (Fig. 1 & page 4, the leftmost power converter 302) received in the shell, the first power unit 302 is electrically connected to all the display modules 202 (CN862: page 4) and is used for converting AC power into DC power to realize power supply (CN862: power converter 302 is an AC-DC power converter).
Regarding claim 17, the combination of Kurtenbach and CN862 (Fig. 1) further teaches the power module 300 (CN862: Fig. 1 & page 4, power module 300) further comprises a second power unit 302 (Fig. 1 & page 4, the center power converter 302) received in the shell, and the second power unit 302 is electrically connected to all the display modules 202 (CN862: page 4) and is used for converting AC power into DC power to realize power supply (CN862: power converter 302 is an AC-DC power converter).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN862 in view of Kurtenbach.
Regarding independent claim 18, CN862 in Figs. 1 and 4-5 teaches a display system (Fig. 5), comprising a support 102 (page 3, first supporting rod 102) and display screens (Fig. 4 & page 3, screen formed by all of LED display screens 202) installed on the support 102, two or more display screens 202 (page 3, LED display screens 202) being assembled to form a display surfaces (Fig. 4), wherein each said display screen 202 comprises a box 206 (page 3, cover body 206) and display modules 202 (page 3, LED display screens 202) installed on the box 206, where two or more display modules 202 are assembled to form a display surface (Fig. 4).
However, CN862 does not explicitly disclose the display module comprises multiple display unit boards arranged in sequence, a frame and a back cover, wherein the multiple display unit boards are assembled and installed on the frame to form a display surface, and the frame is installed on the back cover; the frame comprises a boarder and a support frame installed in the border each said display unit board comprises a circuit board and multiple pixel points installed on a front side of the circuit board, wherein a back side of the circuit board is installed on the border and the support frame, and each said pixel point includes at least one LED chip.
	Kurtenbach recognizes a need for a display with increasing brilliance, contrast and viewability without increasing cost, material size and electrical consumption while offering readily accessed components for maintenance or component replacement (col. 1, ln. 30-34). Kurtenbach in Figs. 1-3, 7 and Annotated Figs. 1-2 satisfies the need by providing a display module 10 (col. 2, ln. 64-67, display system 10) comprises multiple display unit boards 14a-14n (col. 2, ln. 64-67, modular display panels 14a-14n) arranged in sequence, a frame 12 (col. 2, ln. 65-66) and a back cover 13 (col. 3, ln. 3-5, waterproof closure), wherein the multiple display unit boards 14a-14n are assembled and installed on the frame 12 to form a display surface 14a-14n (Fig. 1, surface comprising panels 14a-14n), and the frame 12 is installed on the back cover 13 (Fig. 1); the frame 12 comprises a boarder 12B (Annotated Figs. 1-2, edge/peripheral structure of panel 12) and a support frame 12S (Annotated Figs. 1-2, inner structure of panel 12) installed in the border 12B, each said display unit board 14a-14n  comprises a circuit board 18 (Fig. 3 & col. 3, ln. 50-58, a printed circuit board 18 for each display panel) and multiple pixel points 20a-20n (Fig. 3 & col. 3, ln. 53-58, LED pixels 20a-20n) installed on a front side of the circuit board 18 (Figs. 1-3, 7 & Annotated Figs. 1-2), wherein a back side of the circuit board 18 is installed on the border 12B and the support frame 12S (Figs. 2-3 & col. 3, ln. 53-56, the back side of the circuit board 18 on the housing 16 is installed on the frame 12), and each said pixel point 20a-20n includes at least one LED chip (Fig. 7 & col. 3, ln. 53-58, each LED pixel 20a-20n comprises LEDs).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the display system taught by CN862 with the display module taught by Kurtenbach, so as to manufacture a display with increasing brilliance, contrast and viewability without increasing cost, material size and electrical consumption while offering readily accessed components for maintenance or component replacement.
Regarding claim 19, CN862 in Fig. 1 further teaches a power module 300 (Fig. 1 & page 4, power module 300) separably installed on the box 206 (Figs. 1 & 4, box 206 is a part of display module 200), wherein the power module 300 comprises a shell (Fig. 1, rectangular exterior structure of 302) and a first power unit 302 (Fig. 1 & page 4, the leftmost power converter 302) received in the shell, the first power unit 302 is electrically connected to all the display modules 202 (page 4) and is used for converting AC power into DC power to realize power supply (power converter 302 is an AC-DC power converter).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 3 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, multiple magnet assemblies, wherein multiple installation grooves are formed in a side, away from the display unit boards, of the support frame, and each said magnet assembly is separably installed in one said installation groove.
Claim 12 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, multiple magnet assemblies, wherein: multiple installation grooves are formed in a side, away from the display unit boards, of the support frame and are close to different corners of the border; each said magnet assembly is separably installed in one said installation groove.
Claims 6, 16 and 20 are rejected.
Claims 6, 16 and 20 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 6 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, wherein: a first through hole is formed in one side of the bottom case, a second through hole is formed in another side of the bottom case, and the first through hole is opposite to the second through hole; the display screen further comprises a first assembly connector and a second assembly connector used for data and power transmission, the first assembly connector is installed in the bottom case and realizes connection via the first through hole, and the second assembly connector is installed in the bottom case and realizes connection via the second through hole; the first assembly connector of one display screen is connected to the second assembly connector of another adjacent display screen in a plugged manner.
Claim 16 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 16, wherein: a bump is disposed at one end of the shell, a receiving groove corresponding to the bump is formed in the box, and the bump is received in the receiving groove; the power module further comprises a lock rod, a clamping hole corresponding to the lock rod is disposed on the box, and another end of the lock rod penetrates through the shell to be inserted into the clamping hole and is snap-fit with the clamping hole.
Claim 20 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, wherein: a bump is disposed at one end of the shell, a receiving groove corresponding to the bump is formed in the box, and the bump is received in the receiving groove; the power module further comprises a lock rod, a clamping hole corresponding to the lock rod is disposed on the box, and another end of the lock rod penetrates through the shell to be inserted into the clamping hole and is snap-fit with the clamping hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.L./Examiner, Art Unit 2895          

/JAY C CHANG/Primary Examiner, Art Unit 2895